SULLIVAN, Judge,
dissenting
The purpose of I1.C. 35-88-2-3(c) is to permit a trial court to revoke probation for a violation which takes place during the period of probation but for which disposition is not or cannot be made within the probation peri*1180od. Perry v. State (1994) 3d Dist.Ind.App., 642 N.E.2d 536; Slinkard v. State (1993) 1st Dist.Ind.App., 625 N.E.2d 1282; Phillips v. State (1993) 3d Dist.Ind.App., 611 N.E.2d 198. Were it not for this "tolling" statute, an egregious violation taking place upon the final day of one's probation could not result in revocation because timely and effective notice and hearing could not take place. The cases cited indicate that this is the sole purpose of the statute.1
I am unable to view the legislative intent of the statute or case precedent to contemplate revocation for a "violation" which takes place after the period of probation even though a prior unmeritorious allegation of a probation violation has been made. The "tolling" effect of the filing of a notice of violation has relevance only to that particular alleged violation.
Here, the trial court specifically found that no violations occurred with regard to allegations of conduct prior to the September 28, 1998 arrest. Those alleged violations, therefore, were not the basis of the revocation. The period of probation should not be deemed to have been tolled with respect to possible future violations not covered by the allegations which trigger the tolling of the probation period.
The majority holding today permits the State to file an unmeritorious notice of violation and to thereby keep the probationer "on the hook" ad infinitum, or at least until many months later when the violation allegations are determined.
I would reverse and remand with instructions to vacate the judgment of revocation.

. - The majority decision today seizes upon a statement in Slinkard, supra, and places significance upon the fact that in the case before us, Mumford "was not entirely faultless during the original term of his probation." Majority opinion at 1177. My reading of Slinkard indicates that the word "faultless" was used there in the sense of conduct which constitutes a violation of the terms of probation-not any conduct which somehow might be questioned or criticized. Here Mumford was determined to have been faultless with respect to the original violation allegations. Those included operating a vehicle while intoxicated (Allegation No. 1 of the Notice of Probation Violation); and not reporting to the probation officer as directed (Allegations Nos. 2 and 3). With respect to Allegation No. 4, that Mumford was a fugitive, the trial court found it to be without merit. Accordingly, the "fault" utilized by the majority in affirming the revocation was specifically found by the trial court to be without legal effect, ie., not violations of his probation.